Citation Nr: 1134140	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Denver, Colorado RO has maintained jurisdiction over the claims.

The Veteran and his wife testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.


FINDINGS OF FACT

1.	The Veteran's current bilateral hearing loss disability is not shown to be due to a disease or injury in service or to any incident of his military service, was not aggravated during service, and did not manifest within one year of service separation. 

2.	The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSIONS OF LAW

1.	The Veteran's bilateral hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010).

2.	The Veteran's tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in August 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in February 2007 for his claims.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2009); Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  The Board notes that the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during in-service clinical examinations.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994)

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

Service connection may also be granted for a chronic disease, including hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2010), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The report of a March 2008 private audiology examination indicates the Veteran currently has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran is alleging that his current hearing loss is due to exposure to loud noise in the military.  He testified at the June 2011 Board hearing that he worked as an electronics technician in-service, without hearing protection, and when he was not working on aircrafts he was flying in combat missions.  His DD-214 indicates the Veteran worked as an electronic foreman.  The Veteran's MOS in the Navy as an electronics technician has been identified as an occupation where there was a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma. 

The Veteran was provided a medical examination prior to his entry into military service, in November 1961.  At that time, he reported no ear trouble on his Report of Medical History and the examiner found no defects of his ears.  The Veteran's hearing was reported as 15/15.  

The Veteran was reexamined in January 1962, at the time of his entry into service and audiometric testing was conducted.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in 1962 must be converted from ASA to ISO units.

Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the Veteran's entrance examination in January 1962, pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
35
30
LEFT
45
35
35
30
25

Based on this audiological examination at the Veteran's actual entry to service in January 1962 the Board observes that he entered service with a hearing loss disability.  As such, the Board will determine whether the Veteran's hearing loss disability was aggravated during the course of service.  As noted above, the Veteran's hearing loss disability will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Davis, supra.; 38 C.F.R. § 3.306(a).  

The Veteran was treated throughout service with various health complaints, however there is no indication that he complained of, or was treated for, a hearing loss disability or that his hearing loss disability worsened during service.  The Veteran complained of a sore left eye in an October 1964 treatment record.  A May 1965 treatment record noted the Veteran complained of a laceration on his left hand.  A January 1966 record indicated he was treated for a cyst on his back.  

A treatment record from September 1965 indicated the Veteran complained of an earache and sore throat.  There is no indication in this record that the Veteran's earache was related to his hearing loss disability.  There was a record in January 1966 that the Veteran complained of an earache again.  It was noted that he was given a left ear irrigation to help with the pain.  There are no complaints of hearing loss with either of these records.

Furthermore, the Veteran was afforded a separation examination in April 1966.  At this examination the Veteran did not complain that he suffered from a hearing loss disability or report that his hearing had worsened over the course of service.  Again there were no defects noted for the Veteran's ears, nor were there diagnoses of tinnitus or hearing loss and the Veteran's hearing was reported as 15/15.  

As discussed below, a February 2007 VA examination found the Veteran's hearing to be improved from the January 1962 results as well.  As such, the Board finds the Veteran did not suffer from an increase in severity for his bilateral hearing loss disability while in active service.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence or aggravation of a hearing loss disability or tinnitus.  The lack of findings of record of an in-service incurrence or aggravation of a hearing loss disability or tinnitus weighs against the Veteran's assertion that he suffered these disabilities in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The Board notes the Veteran filed a claim of service connection for diabetes in August 2002, but he did not report hearing loss or tinnitus at this time.  

The first post service complaint of tinnitus comes from the Veteran's claim for service connection in June 2006, approximately 40 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has reviewed the Veteran's private treatment records which are silent for complaints of tinnitus or a bilateral hearing loss disability.  The Veteran was seen for various symptoms, but there is no indication he complained of tinnitus or a hearing loss disability at any time.  See e.g., December 1994 record for complaints of sinusitis and bronchitis, January 1997 record for complaints of kidney stones, and January 2000 record noting complaints of knee pain.

The Veteran was afforded a VA examination in February 2007.  At this examination he reported that his tinnitus was a high pitched tone which had been present in both ears for many years.  He reported that he had not suffered from tinnitus while he was on active duty.  After reviewing the records and examining the Veteran, the examiner determined it was less likely than not that his tinnitus was related to service.  The examiner's rationale was that there was no evidence of tinnitus while in-service and the Veteran did not state that he suffered from tinnitus in-service.

With regard to a bilateral hearing loss disability, at the February 2007 VA examination the examiner found that the Veteran had speech recognition scores of 100 percent and hearing within normal limits for all testing frequencies.  The February 2007 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability because the Veteran did not have a hearing loss disability for VA purposes.  

The Veteran also submitted a private audiogram from March 2008.  In this audiogram the results indicated the Veteran still had speech discrimination scores of 100 percent for both ears.  His right ear showed hearing loss at 30 decibels or more for the 1000, 2000, 3000, and 4000 Hertz frequencies.  His left ear showed hearing loss at 30 decibels for the 2000, 3000, and 4000 Hertz frequencies.  

The Board observes there is evidence of a current bilateral hearing loss disability for VA purposes as of the March 2008 private audiogram; however there is no opinion as to whether it is related to service.  Furthermore there is no evidence that the Veteran related his hearing loss disability to service.

At his June 2011 Board hearing the Veteran testified that he began to notice a hearing loss disability approximately 5 years earlier, or in 2006.  He further testified that although he had been diagnosed with a hearing loss disability he chose not to wear hearing aids.  His wife also testified that the Veteran's hearing had gotten worse over the years.

In light of all the evidence of record, the Board finds the evidence weighs against a connection between a current bilateral hearing loss disability and tinnitus and active duty.  The evidence of record does not link the noise exposure during active duty and the diagnosis of a bilateral hearing loss disability and tinnitus over 40 years later.  Moreover, in reviewing the evidence described above, there is no credible evidence of continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

Further, there is no evidence of record to indicate the Veteran complained of, sought treatment for, or was diagnosed with a bilateral hearing loss disability until approximately 2008, at the earliest, 42 years after separation from service.  As there is no evidence of record of a bilateral hearing loss disability within one year of service discharge, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran has claimed that he suffers from a bilateral hearing loss disability caused in active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Furthermore, as noted above, the Board finds not credible the Veteran's claim of ongoing symptoms of hearing problems and tinnitus since service.  There are no complaints or treatment for bilateral hearing loss while in-service or at various medical appointments following service.  It is notable that he offered complaints for other physical problems, but failed to mention any hearing issues.  The first complaint of a bilateral hearing loss disability came in March 2008, over 42 years after service.

The Board is also mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds credible the Veteran's report that currently experiences tinnitus.  However, as noted above, the Board observes the Veteran did not complain of tinnitus at any medical examination in-service.  Moreover, the Veteran was seen with various health complaints at his private physician's office, but there is no record he indicated he was suffering from tinnitus.  Furthermore, at his February 2007 VA examination the Veteran reported that he had not suffered from tinnitus while on active duty.  In sum, the Board finds the inconsistencies in the Veteran's statements regarding the onset of tinnitus to be significant.  The Board finds the Veteran's more recent allegations of having tinnitus since service to be incredible.

To the extent that the Veteran asserts that tinnitus is related to service, his opinion does not otherwise constitute competent nexus evidence as the existence of any relationship between the claimed tinnitus and in-service noise exposure involves a medically complex question that he does not have the expertise to answer.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as ringing in the ears; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson, supra.

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from a bilateral hearing loss disability and tinnitus while in-service and that any current bilateral hearing loss disability and tinnitus is related to service.  The normal medical findings at the time of entrance to and separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service are also probative evidence against the claims for service connection.  The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims of service connection for a bilateral hearing loss disability and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


